Citation Nr: 0006517	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder 
involving the back and dermatitis involving the feet, face 
and thighs, due to exposure to Agent Orange or as being 
secondary to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1969, to include a tour of duty in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In January 2000, the veteran was afforded a Video Conference 
hearing which was conducted by the undersigned Member of the 
Board.


FINDING OF FACT

The claim for service connection for a skin disorder 
involving the back and dermatitis involving the feet, face 
and thighs, due to exposure to Agent Orange or as being 
secondary to service-connected psychiatric disability, is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for a skin disorder 
involving the back and dermatitis involving the feet, face 
and thighs, due to exposure to Agent Orange or as being 
secondary to service-connected psychiatric disability, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection for a skin disorder 
involving the back and dermatitis involving the feet, face 
and thighs, due to exposure to Agent Orange or as being 
secondary to service-connected psychiatric disability, is 
whether he has presented evidence of a well grounded claim, 
that is, one which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claim for service 
connection for a skin disorder involving the back and 
dermatitis involving the feet, face and thighs, due to 
exposure to Agent Orange or as being secondary to service-
connected psychiatric disability, is well grounded.


A.  Agent Orange

The veteran contends, insofar as his claim for service 
connection is predicated on exposure to Agent Orange, that he 
contracted the claimed skin conditions as a result of his 
exposure to Agent Orange while he served in Vietnam.  As 
pertinent to the foregoing, the record reflects that, based 
on VA hospitalization reports dated in 1973, 1976 and 1986, 
the veteran has been assessed as having "[d]ermatitis" 
involving his feet (in 1973), face and thighs (in 1976) and 
upper back (in 1986).  Of direct bearing relative to this 
aspect of the veteran's appeal, the Board observes that a 
threshold requirement for service connection on the basis of 
exposure to Agent Orange is that any disability claimed be 
among those identified under the provisions of 38 U.S.C.A. 
§ 1116 (West 1991) and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) 
(1999), as subject to presumptive (though rebuttable) service 
connection.  However, the only skin conditions so included 
are chloracne and porphyria cutanea tarda, and the veteran is 
not shown to have been assessed with either condition.  Under 
these circumstances, a plausible claim for service connection 
for a skin disorder involving the back and dermatitis 
involving the feet, face and thighs, at least insofar as 
being due to exposure to Agent Orange, is  not presented.  
Accordingly, this aspect of the veteran's appeal (i.e., that 
predicated on exposure to Agent Orange) is not well grounded.  
38 U.S.C.A. § 5107(a).  


B.  Secondary Service Connection

As pertinent to this aspect of the appeal (i.e., that 
predicated on secondary service connection), service 
connection has been in effect for psychiatric disability, 
variously assessed, since 1969.  Secondary service connection 
can be granted for disability which was either caused or 
chronically worsened (though only to the extent of such 
worsening) by a service-connected disability.  38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran asserts, relative to this aspect of the appeal, 
that although no physician has ever related his assessed skin 
problems to medication taken in response to his service-
connected psychiatric disability (schizophrenia), he is of 
the view that the skin problems, assessed as dermatitis, have 
in fact been precipitated by the taking of such medication.  
However, although the record reflects that the veteran has 
been prescribed medications including "Haldol" in response to 
his service-connected psychiatric disability, there is no 
evidence of record relating any assessed skin condition to 
any pertinent prescribed medication(s).  A plausible claim 
for secondary service connection (other than in accordance 
with Allen, supra, which is addressed in the sentence which 
follows) for a skin disorder involving the back and 
dermatitis involving the feet, face and thighs is, therefore, 
not presented.  See Jones v. Brown, 7 Vet. App. 134 (1994).  
In addition, there is no evidence reflecting that the 
veteran's assessed dermatitis has been chronically worsened 
(i.e., aggravated) by impairment related to, or medications 
taken in response thereto, his service-connected psychiatric 
disability.  A plausible claim for secondary service 
connection, in accordance with Allen, supra, for a skin 
disorder involving the back and dermatitis involving the 
feet, face and thighs is, therefore, not presented.  
Accordingly, the claim for secondary service connection for a 
skin disorder involving the back and dermatitis involving the 
feet, face and thighs, whether pursuant to 38 C.F.R. 
§ 3.310(a) or in accordance with Allen, supra, is not well 
grounded.  38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's claim for service connection on a ground 
different from that of the RO, the veteran has not been 
prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the RO accorded 
the veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for service 
connection for a skin disorder involving the back and 
dermatitis involving the feet, face and thighs, due to 
exposure to Agent Orange or as being secondary to service-
connected psychiatric disability, the Board is of the opinion 
that its discussion above bearing on such issue is sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for service connection relative 
to such corresponding disability(ies).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for a skin disorder 
involving the back and dermatitis involving the feet, face 
and thighs, due to exposure to Agent Orange or as being 
secondary to service-connected psychiatric disability is, in 
its entirety, denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

